Citation Nr: 1602533	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  08-39 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for anemia, to include on a secondary basis.

2. Entitlement to service connection for atrial fibrillation/bradycardia, to include on a secondary basis.

3. Entitlement to service connection for hypertension, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This claim was most recently before the Board in August 2014 when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has anemia, atrial fibrillation/bradycardia, and hypertension that are secondary to his service-connected diabetes mellitus and/or coronary artery disease.  In the August 2014 remand, the RO was asked to obtain an opinion regarding the etiology of these conditions.  A review of the record shows that the Veteran was afforded examinations in March 2015.  Unfortunately, the associated opinion is found inadequate to decide the claim. 

The March 2015 examiner found it less likely than not that the Veteran's conditions were caused by or aggravated by his service-connected coronary artery disease.  However, the rationale is insufficient as it is based on the fact that the Veteran's coronary artery disease was preceded by the claimed conditions.  There is no rationale regarding whether or not the Veteran's claimed disabilities were aggravated by his coronary artery disease.  See generally  El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  As such, the opinion inadequate.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  A new VA opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and, after any necessary releases are obtained, any outstanding private treatment records.  All attempts to obtain these records should be documented.

2. After the above, obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  The claims file, including a copy of this remand, must be provided to the examiner.  If the examiner determines that an examination is necessary, one should be scheduled.  All medically indicated tests should be conducted.  After a review of all of the evidence, the examiner is asked to answer the following questions:

Whether is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed anemia, atrial fibrillation/bradycardia, and hypertension were:

i. caused by any service-connected disability, to include diabetes mellitus, Type II, or coronary artery disease; or

ii. aggravated by any service-connected disability, to include diabetes mellitus, Type II, or coronary artery disease.

Aggravation is defined as a permanent worsening beyond the natural progression of a disability.

All opinions should be supported by a complete and clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran. The examiner may not rely solely on the absence of medical records as a basis for their opinion and should consider the Veteran's statements.

3. After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond. Thereafter, return the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




